          Case 2:20-cv-00588-RFB-NJK Document 12 Filed 05/12/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   LEONARDO R. COIZEAU,
                                                          Case No.: 2:20-cv-00588-RFB-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
                                                                    [Docket No. 11]
14   STEADFAST INSURANCE COMPANY,
15          Defendant(s).
16         Pending before the Court is the parties’ proposed discovery plan. Docket No. 11. The
17 presumptively reasonable discovery period is 180 days measured from a Defendant’s first
18 appearance or answer. Local Rule 26-1(b)(1). In this case, the parties seek a much longer
19 discovery period of more than nine months from the Rule 26(f) conference. See Docket No. 11 at
20 2. This request is supported by the unelaborated proposition that more time is necessary “[b]ased
21 on review of the evidence by counsel and the expected delays due to the COVID-19 pandemic.”
22 Id. Such conclusory assertions are insufficient to justify the lengthy discovery period sought.
23 Accordingly, the discovery plan is DENIED without prejudice. A further discovery plan must be
24 filed by May 19, 2020.
25         In addition, the Court has not located any answer—or other response from Defendant—to
26 either the complaint or amended complaint. It appears such a response was not filed in state court
27 prior to removal. See Docket No. 1 at 2. To the extent such filing was made in state court,
28 Defendant is ordered to file copies in a notice in this Court by May 19, 2020. See 28 U.S.C. §

                                                   1
           Case 2:20-cv-00588-RFB-NJK Document 12 Filed 05/12/20 Page 2 of 2




 1 1447(b). Moreover, it is not clear why an answer has not been filed after removal. See Fed. R.
 2 Civ. P. 81(c)(2). Counsel must promptly confer on whether an answer is overdue and, if so, how
 3 to rectify that situation.
 4          IT IS SO ORDERED.
 5          Dated: May 12, 2020
 6                                                           ______________________________
                                                             Nancy J. Koppe
 7                                                           United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
